Exceptions overruled, with double costs to the plaintiff. In the absence of an abuse of discretion, which was not shown here, the refusal to grant a postponement of a trial presents no question of law. Noble v. Mead-Morrison Manuf. Co. 237 Mass. 5. An exception alleged to have been taken to a ruling made by a judge at a pre-trial hearing who was still in service and different from the trial judge could not have been included in a bill of exceptions allowed by the latter. Brooks v. Shaw, 197 Mass. 376, 378-379. No exception lies to the refusal to grant special leave to file requests for rulings after final arguments of counsel. There was no abuse of discretion. The judge went no farther than to paraphrase Rule 71 of the Superior Court (1954) which so far as material provides that “Requests . . . shall be made in writing before the closing arguments unless special leave is given to present requests later.” See Gibbons v. Davis, 324 Mass. 286; Donnelly v. Larkin, 327 Mass. 287. Compare Robertson v. Boston & Northern Street Railway, 190 Mass. 108, 109.